Title: To Thomas Jefferson from James Madison, 3 October 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Octobr. 3. 1801
Mr. Kemble followed you on tuesday afternoon, with the despatches for Mr. Livingston & Mr. Pinkney, & I hope arrived in time to get them to N. York before the frigate could sail. By detaining him no time was lost as he was employed in making fair copies, otherwise to be made in the office, & as by reposing himself & his horse he could return the more expeditiously. The distribution of the slaves among the Legatees & the subsequent interchanges among them for the accomodation of both have consumed the whole of this week. The sales of personal estate &c. will begin on monday, & I had hoped would have ended on the same day. It is now understood that it will employ two days. I shall not lose a moment in hastening thereafter my departure & journey. The delay would give me much concern if it were not unavoidable, & if I did not flatter myself that no public inconvenience would flow from it.
With the most respectful attachment I am ever yours
James Madison
